           Case 2:20-cv-00083-RFB-NJK Document 24 Filed 07/02/21 Page 1 of 2



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada
   Nevada Bar No. 14853
 3 BRIAN IRVIN
   Assistant United States Attorney
 4 501 Las Vegas Boulevard South, Suite 1100
   Las Vegas, Nevada 89101
 5 (702) 388-6336
   Brian.Irvin@usdoj.gov
 6
   Attorneys for the United States
 7

 8

 9
                                 UNITED STATES DISTRICT COURT
10                                    DISTRICT OF NEVADA

11

12

13   MARIA TRIANA-GOMEZ,                                    Case No. 2:20-cv-00083-RFB-NJK
     JUAN VERGANA-HERNANDEZ, and
14   GLADYS TRIANA-GOMEZ,

15                 Plaintiffs,                        Joint
                                                      ORDER Stipulation
                                                               GRANTING to Strike July 15, 2021
                                                                             STIPULATION
                                                      Settlement
                                                      TO VACATE  Conference
                                                                     JULY 15, 2021
16         v.                                         SETTLEMENT CONFERENCE
17   UNITED STATES OF AMERICA,

18                 Defendant.

19

20         The parties, by and through their respective counsel of record, stipulate and request

21 that the Court enter an order striking the settlement conference scheduled for July 15, 2021 at

22 9:30 a.m. In support, the parties state the following.

23         This is an FTCA case arising out of a motor vehicle accident. Plaintiffs consist of the

24 driver and two passengers in one of the vehicles. In April 2021, the parties requested a 90-day

25 extension of all deadlines to pursue settlement negotiations. ECF No. 18. The parties also

26 requested a settlement conference at or near the end of the 90-day period. ECF No. 19. The

27 Court thereafter entered an Order extending the remaining deadlines, ECF No. 20, and

28 scheduling a settlement conference for July 15, 2021. ECF No. 21.
            Case 2:20-cv-00083-RFB-NJK Document 24 Filed 07/02/21 Page 2 of 2




 1           The parties have made significant process in settlement negotiations. Based on their
 2   recent discussions, the parties believe that they will be able to resolve this matter in the
 3   coming days without the Court’s assistance. To save the parties and the Court substantial
 4   resources and time submitting briefs and preparing for the settlement conference, the parties
 5   request that the Court strike the July 15, 2021 settlement conference. The parties will advise
 6   the Court once a settlement has been reached.
 7           This request is not sought for any improper purpose. Rather, it is sought by the parties
 8   solely for the purpose of facilitating a settlement of this case and preserving the parties’ and
 9   Court’s resources.
10           WHEREFORE, the parties respectfully request that this Court strike the settlement
11   conference scheduled for July 15, 2021.
12

13   Dated this 2nd day of July 2021.                     Dated this 2nd day of July 2021.

14   TINGEY LAW FIRM                                      CHRISTOPHER CHIOU
                                                          Acting United States Attorney
15    /s/ Scott Van Alfen
16   SCOTT VAN ALFEN                                      /s/ Brian Irvin
     817 S. Main Street                                   BRIAN IRVIN
17   Las Vegas, Nevada 89101                              Assistant United States Attorney

18    Attorneys for Plaintiffs                            Attorneys for Defendant
19
20
                                                      IT IS SO ORDERED:
21

22
                                                      _______________________________________
23
                                                      NANCY J. KOPPE
24                                                    UNITED STATES MAGISTRATE JUDGE

25                                                             July 6, 2021
                                                      DATED: ______________________________
26

27

28
                                                      2
